          Case 1:20-cv-03792-MKV Document 8 Filed 08/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                               USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                              DOCUMENT
                                                                           ELECTRONICALLY FILED
 PAMELA WILLIAMS, individually and on                                      DOC #:
 behalf of all others similarly situated,                                  DATE FILED: 8/24/2020

                            Plaintiff,                          1:20-cv-03792 (MKV)

                     -against-                                       ORDER OF
                                                                     DISMISSAL
 FRM SOCKS, LLC,
                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Complaint in this action was filed on May 15, 2020 [ECF #1]. An executed

summons was filed on the docket on June 12, 2020 [ECF #5]. Following an extension sought by

Plaintiff, Defendants’ response to the complaint was due July 15, 2020 [ECF #7]. No responses

were filed, and Plaintiff has not prosecuted this case to date. Accordingly, it is hereby:

       ORDERED that the above-captioned action is discontinued for failure to prosecute

without costs to any party and without prejudice to restoring the action to this Court’s calendar if

the application to restore the action is made by September 24, 2020. If no such application is

made by that date, today’s dismissal of the action is with prejudice. See LeSane v. Hall’s Sec.

Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626,

630 (1962)).



SO ORDERED.
                                                      _________________________________
Date: August 24, 2020                                 MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
